Per Curiam.

The dispositive issue in this case is whether respondents have a clear duty to count all ballots cast for a candidate who has filed an untimely statement of withdrawal of his candidacy. Relators argue that the election *7laws require boards of elections to declare election results and make no exception for untimely withdrawals. We agree and, therefore, issue the requested writ of mandamus.
Boards of elections must place qualified candidates on the primary ballot, R.C. 3513.13; count all ballots cast for such candidates, R.C. 3509.06(C) (absentee) and 3513.21 (polls); and certify the results, R.C. 3513.22. The election laws also specify circumstances that excuse performance of the duties to determine and certify election results. See, e.g., R.C. 3513.19 and 3513.20 (voter lacks elector qualifications, political party affiliation, or was bribed), 3505.28 (ballot was marked contrary to law or is impossible to read), 3509.07 (absentee ballot has insufficient accompanying statement or an irregular signature, and absentee voter lacks elector qualifications or envelope includes more than one ballot), and 3513.17 (candidate dies). Relators observe that no such exception is made for a candidate’s withdrawal after the sixty-five-day period described in R.C. 3513.30 and, therefore, contend that respondents are in default of their statutory duties.
Respondents reply that allowing Testa’s withdrawal serves the public policy favoring free, competitive elections, citing State ex rel. Giuliani v. Cuyahoga Cty. Bd. of Elections (1984), 14 Ohio St.3d 8, 14 OBR 314, 471 N.E.2d 148; State ex rel. Smart v. McKinley (1980), 64 Ohio St.2d 5, 18 O.O.3d 128, 412 N.E.2d 393; and State ex rel. Flex v. Gwin (1969), 20 Ohio St.2d 29, 49 O.O.2d 185, 252 N.E.2d 289. These cases stand for the policy respondents assert, but they do not apply in this case.
In Giuliani, Smart, and Gwin, we employed the policy favoring free and competitive elections to construe ambiguous election statutes and preserve candidates’ placement on the ballot. The statutes at issue here, however, are not ambiguous. Where duties are unambiguously imposed by the election laws, we cannot use public policy to circumvent them.
Moreover, we are bound by precedent, and we recognized the duty to determine and declare election results, absent some overriding exception, in State ex rel. Ashbrook v. Brown (1988), 39 Ohio St.3d 115, 529 N.E.2d 896. There, we issued a writ of mandamus directing the board of elections to count absentee ballots cast for a primary candidate who died on the day of the election. We stopped short of ordering that all the deceased candidate’s votes be counted only because this was specifically prohibited by R.C. 3513.17.
Ashbrook also defeats respondents’ best argument for denying the relief in this case — that Testa cannot logically be declared the Republican nominee for *8county recorder. Ashbrook establishes that candidacies retain vitality, at least for some purposes, notwithstanding a candidate’s untimely withdrawal. Ashbrook facilitated appointment of a new nominee pursuant to the replacement procedure in R.C. 3513.31. See, also, State ex rel. Fitzsimmons v. Taylor (1896), 55 Ohio St. 385, 45 N.E. 715.
Respondents further argue that they had a duty to comply with the Secretary of State’s order to accept Testa’s withdrawal, and with the Secretary’s Directive No. 92-14, which provides:
“A candidate may withdraw his/her name from the primary election ballot after the withdrawal date specified in O.R.C. 3513.30, as long as the ballots have not been printed. Any withdrawal past the time the ballots have been printed should be accepted and votes for the withdrawn candidate should not be counted. The purpose of the withdrawal statute is to allow sufficient time to remove a candidate’s name from the ballot. The statute is therefore directive in nature and not mandatory.”
R.C. 3501.11(P) requires boards of elections to “[p]erform such other duties as are prescribed by law or the rules of the secretary of state.” In State ex rel. Sagebiel v. Montgomery Cty. Bd. of Elections (1944), 144 Ohio St. 162, 166, 29 O.O. 259, 261, 57 N.E.2d 661, 663, however, a former version of this statute was held to require compliance only with “lawful orders finding their support in some section or sections of the General Code.” Here, respondents cite no statute that permits the Secretary of State to override the duty to count ballots cast in an election and to certify the results.
Finally, respondents claim that the issue raised in this case is identical to the issue in State ex rel. Henderson v. Lake Cty. Bd. of Elections (1992), 64 Ohio St.3d 1411, 593 N.E.2d 2, which was dismissed sua sponte, refiled as case No. 92-1279, and dismissed again sua sponte in 64 Ohio St.3d 1426, 594 N.E.2d 968. Respondents submit that stare decisis requires the same result here. Henderson, however, is distinguishable because it was filed and refiled after the 1992 primary election.
The decision of a board of elections is final, State ex rel. Senn v. Cuyahoga Cty. Bd. of Elections (1977), 51 Ohio St.2d 173, 175, 5 O.O.3d 381, 382, 367 N.E.2d 879, 880, as is the decision of the Secretary of State in a tie-breaking vote, R.C. 3501.11. These decisions are subject to judicial review, however, for fraud, corruption, abuse of discretion, or a clear disregard of statutes or applicable legal provisions. State ex rel. Clinard v. Greene Cty. Bd. of Elections (1990), 51 Ohio St.3d 87, 88, 554 N.E.2d 895, 896. Relators have established that respondents have not complied with their statutory duties to *9determine and certify election results. Accordingly, a writ of mandamus is granted, and respondents are ordered to count all ballots cast for the Republican nominee for Franklin County Recorder in the June 2, 1992 primary election, and to certify those results in accordance with the Ohio election laws.

Writ granted.

Moyer, C.J., Sweeney, Holmes, Wright and H. Brown, JJ., concur.
Resnick, J., concurs separately.
Douglas, J., dissents.